Citation Nr: 0504715	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  97-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for pseudofolliculitis.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) from July 1997 and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In 
those determinations, the RO inter alia denied his claims 
seeking service connection pseudofolliculitis and post-
traumatic stress disorder (PTSD).  The appellant disagreed 
and this appeal ensued.  

The Board denied the claim in a June 2000 decision.  On 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) vacated this decision and remanded the case 
for further adjudication.  The Board remanded the case for 
further evidentiary development in April 2001 and in November 
2003.  By a February 2004 rating decision, the RO again 
denied service connection for pseudofolliculitis, and granted 
service connection for PTSD.  The grant of service connection 
for PTSD represents a complete grant of the benefit sought on 
appeal.  Thus, the Board does not have jurisdiction over that 
issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (Board cannot possess jurisdiction over an issue 
where a rating decision constituted a full award of the 
benefit sought on appeal).  The issue for appellate review is 
as stated on the title page of this decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The appellant seeks service connection for pseudofollicultis.  
Service connection requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The service medical records include notations in August, 
September, and December 1971, indicating pseudofolliculitis, 
though the separation examination in February 1972 was silent 
for this disorder.  VA examination in March 1998 diagnosed 
mild pseudofolliculitis, though earlier VA treatment records 
and dermatological examinations did not identify this 
disorder.  In 2003, the Board directed a VA examination be 
scheduled to address the following questions: Whether 
pseudofolliculitis was manifested, whether it was chronic in 
nature, and whether it as likely as not began in service.  

This significance of these questions is this: With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  If the 
pseudofolliculitis currently manifested is chronic, then a 
connection between it and the pseudofolliculitis in service 
is established pursuant to section 3.303(b).  If it is not 
chronic, then the VA is attempting to assist the appellant by 
asking the examiner to provide an opinion as to whether there 
is a relationship between the current pseudofolliculitis and 
that disorder shown in service.  

The appellant underwent a VA examination in July 2003 that 
reported, in the examination findings, no papules, pigment 
changes, or scars.  The examiner noted an impression, 
however, of pseudofolliculitis and then stated, "I cannot 
appreciate any acute or chronic changes f pseudofolliculitis 
barbae."  It is not clear, from this statement, whether the 
examiner is diagnosing pseudofolliculitis; if so, whether 
that disorder is chronic in nature; and if not chronic, 
whether that disorder is related to the pseudofolliculitis 
reported in service in 1971.  For these reasons, the 
examination report is inadequate for appellate review, and 
the case is remanded for additional evidentiary development 
as discussed below.  

In a February 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective October 25, 1996.  In a July 2004 statement, the 
appellant expressed disagreement with the rating assigned.  
The RO has yet issued a statement of the case on the issue.  
An appeal is initiated where a claimant has expressed timely 
disagreement in writing with a rating action.  In response, 
the RO must issue an SOC, and the Board must remand these 
issues for that purpose.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must request or tell 
the claimant to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Arrange for the July 2003 examination 
report to be again reviewed by the 
examiner.  Provide the claims folder to 
the physician for review; any 
supplemental report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
physician to opine whether the July 2003 
examination report diagnoses 
pseudofolliculitis, if so, whether that 
disorder is chronic in nature; and if not 
chronic, whether that disorder is related 
to the pseudofolliculitis reported in 
service in 1971.  A complete rationale 
should be given in a supplemental 
examination report for all opinions and 
conclusions expressed.  

3.  Review the issue of entitlement to an 
initial rating in excess of 30 percent 
for PTSD.  If a determination remains 
adverse to the appellant, issue a 
statement of the case to him and his 
representative, notifying him of the time 
limit within which he must respond in 
order to perfect an appeal to the Board.  
Thereafter, the issue is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



